DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/21 has been entered.

Claim Status
Claims 1, 3 and 6-9 are pending.  Examiner acknowledges Applicant’s amendments to claims 1, 3, 6 and 9 and deleted claims 2, 4 and 5.

Claim Objections
Claim 1 is objected to because of the following informalities:
Line 17 – add a comma after “main pipe” at the end of the sentence to maintain consistency in the claim.
Lines 22-23 – it is suggested to Applicant to replace “on an opposite side of the opening portion” with --on an opposite side of the stopper from the opening portion--.
Correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 3 and 6-8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “wherein the joint is inserted into the main pipe through one end of the main pipe, is able to move along a longitudinal direction of the main pipe and to be idle on the main pipe, and has an engagement protrusion, formed at a lower end, having an inner diameter smaller than the outer diameter…”  It is unclear what Applicant means by “having an inner diameter smaller than the outer diameter”.  What outer diameter is Applicant reciting?  Claim 1 recites an outer diameter of a portion of a length of the adapter and the stopper having a ring having an outer diameter.  It is therefore unclear what outer diameter is being compared to the inner diameter of the engagement protrusion.  As it is not clear what Applicant is reciting, Examiner is interpreting that the engagement protrusion has an inner diameter smaller than an outer diameter of the stopper.

Claim 1 also recites “wherein the stopper comprises a stretcher which is formed on an opposite side of the opening portion and has a section where a cross-sectional area is sharply reduced”.  The term “sharply reduced” in claim 1 is a relative term which renders the claim 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 7 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirakawa et al U.S. Patent No. 5,516,159.

With regard to claim 1, Hirakawa et al disclose a union comprising:
a main pipe (at 7) which has one end that is connected to an adapter (at 1) installed to introduce or discharge a fluid into equipment to form a pipe conduit;

a stopper (at 4) which is inserted and fixed in a stopper groove (at 41) formed at the one end of the main pipe to prevent the joint from being detached from the main pipe,
wherein a portion of a length of the adapter (portion of 1 under A in Figure 4) has an outer diameter greater than an inner diameter of the joint (inner diameter of 2 meeting 1),
wherein the stopper (at 4) is formed of a ring having an outer diameter larger than an outer diameter of the main pipe (see Figure 4 where the outer diameter of 4 is larger than an outer diameter of 7)
wherein the joint is inserted into the main pipe through one end of the main pipe, is able to move along a longitudinal direction of the main pipe and to be idle on the main pipe, and has an engagement protrusion (protrusion at 22 under stopper 4), formed at a lower end, having an inner diameter smaller than the outer diameter, wherein a movement of the joint on the main pipe is restricted in any one direction to prevent the joint from being detached from one end of the main pipe
wherein the stopper (at 4) comprises an opening portion (at 42 see Figure 1) in which a part of continuous ring shape is broken open, and is shrunk by elastic deformation while being fitted to an outer circumferential surface of the main pipe through the opening portion and fixed to the stopper groove, and


With regard to claim 3, Hirakawa et al disclose wherein the stopper (at 4) is disposed between an outer circumferential surface of the main pipe (outer surface of 7) and an inner circumferential surface of the joint (inner surface of 2) where the engagement protrusion (at 22) is formed to prevent the fluid which is introduced or discharged through the adapter from leaking external to the union, when the end of the adapter and the one end of the main pipe are connected by the joint.

With regard to claim 7, Hirakawa et al disclose a gasket (at 3) which is disposed between the end of the adapter (end of 1) and the one end of the main pipe (end of 7), when the end of the adapter and the one end of the main pipe are connected by the joint.

With regard to claim 8, Hirakawa et al disclose wherein the gasket (at 3) is made of an elastomer (column 7, lines 5-11), and is compressed by the one end of the main pipe and the end of the adapter approaching each other through a relative movement of screw threads as the joint rotates (see Figure 4).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirakawa et al in view of Rolland French Patent No. 1,391,251.

With regard to claim 6, Hirakawa et al disclose the claimed invention but do not disclose that the stopper comprises a stopper packing provided around a ring-shaped outer circumferential surface, wherein the stopper packing is provided to be in close contact with an inner circumferential surface of the joint where the engagement protrusion is formed, when the end of the adapter and the one end of the main pipe are connected by the joint.
Rolland teaches that a stopper (at D) can have a stopper packing (at E) provided around the outer circumferential surface to provide pressure to effect a tightness and prevent leakage (see English translation page 4, lines 133-136).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the stopper have a stopper packing provided around the outer circumferential surface to provide pressure to effect a tightness and prevent leakage as taught by Rolland.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Constant French Patent No. FR 2,654,796 in view of Hirakawa et al.

With regard to claim 9, Constant discloses a union comprising:
a main pipe (at 8) which has one end that is connected to an adapter (at 5) installed to introduce or discharge a fluid into equipment to form a pipe conduit;
a joint (at 10) which is able to be idle and is provided at the one end of the main pipe, and has a screw thread (at 103) corresponding to a screw thread (at 51) formed at an end of the adapter to connect the one end of the main pipe to the end of the adapter through the screw thread (see Figure 3);
a stopper (at 9) which is inserted and fixed in a stopper groove formed at the one end of the main pipe to prevent the joint from being detached from the main pipe; and
a gasket (at 7) which is disposed between the end of the adapter (end of 5) and the one end of the main pipe (end of 8), when the end of the adapter and the one end of the main pipe are connected by the joint,
wherein the gasket (at 7) is compressed by the one end of the main pipe and the end of the adapter approaching each other through a relative movement of screw threads as the joint rotates,
wherein a portion of a length of the adapter has an outer diameter (outer diameter of 5 where the screw threads are threaded) greater than an inner diameter of the joint (inner diameter of 10 at 101),
wherein a gasket hole is formed in a center of the gasket (at 7) so as to allow the fluid to pass through (see Figure 3), and

Constant does not disclose that the gasket is made of an elastomer.  Hirakawa et al teach that a gasket made of an elastomer provides a strong gasket that has chemical resistance, heat resistance and pressure tightness properties (column 7, lines 5-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the gasket be made of an elastomer to provide a strong gasket that has chemical resistance, heat resistance and pressure tightness properties as taught by Hirakawa et al and because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.


    PNG
    media_image1.png
    526
    410
    media_image1.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3 and 6-9 have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANNIE KEE whose telephone number is (571)272-1820. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/F.K./Examiner, Art Unit 3679                                                                                                                                                                                            
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679